Exhibit 10.73



BRANDYWINE REALTY TRUST
     NON–QUALIFIED OPTION     

     This is an amendment and restatement of the Non–Qualified Stock Option
Award dated as of July 25, 2002 (the “Award”) from Brandywine Realty Trust, a
Maryland real estate investment trust (the “Company”) to Gerard H. Sweeney
(“Optionee”). Terms used herein as defined terms and not defined herein have the
meanings assigned to them in the Brandywine Realty Trust 1997 Long–Term
Incentive Plan, as amended from time to time (the “Plan”). This amendment and
restatement restates in its entirety the Award.

1. Definitions. As used herein:

  (a) “Board” means the Board of Trustees of the Company, as constituted from
time to time.

  (b) “Cause” means “Cause” as defined in the Employment Agreement or the Plan.

  (c) “Change of Control” means “Change of Control” as defined in the Plan.

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

(e) “Common Share” means a common share of beneficial interest, $.01 par value
per share, of the Company.

(f) “Committee” means the Committee appointed by the Board in accordance with
Section 2 of the Plan, if one is appointed and in existence at the time of
reference. If no committee has been appointed pursuant to Section 2, or if such
a committee is not in existence at the time of reference, “Committee” means the
Board.

(g) “Date of Exercise” means the date on which the notice required by Paragraph
6 hereof is hand–delivered, delivered by facsimile transmission or delivered via
United States mail postage prepaid.

(h) “Date of Grant” means July 25, 2002, the date on which the Company awarded
the Option.

  (i) “Disability” means “Disability” as defined in the Plan.

--------------------------------------------------------------------------------



(j) “Employment Agreement” means the employment agreement between Optionee and
the Company, dated May 7, 2002, or any subsequent employment agreement between
Optionee and the Company as in effect at the time of determination.

(k) “Expiration Date” means the earliest of the following:

    (i) If the Optionee terminates employment with the Company for any reason
other than death, Disability, Resignation for Good Reason or for Cause, 5:00
p.m. on the date 90 days following such termination of employment;



    (ii) If the Optionee terminates employment with the Company for Cause, 5:00
p.m. on the date of such termination of employment; and

    (iii) 5:00 p.m. on August 22, 2005.

  (l) “Fair Market Value” means the Fair Market Value of a Share, as determined
pursuant to the Plan.

  (m) Option” means the option to purchase Shares hereby granted.

  (n) “Option Price” means $19.50; provided that in the event of any
recapitalization, Share distribution or dividend, Share split or combination,
the Option Price shall be equitably and proportionally adjusted. The Option
Price shall also be subject to adjustment pursuant to Section 3(c) of the Plan.

  (o) “Prior Warrant” means the Warrant held by Optionee to purchase 100,000
Common Shares that expires August 22, 2002.

  (p) “Resignation for Good Reason” means “Resignation for Good Reason” as
defined in the Employment Agreement.

  (q) “Shares” means the 100,000 Common Shares which are the subject of the
Option hereby granted. In the event of any recapitalization, Share distribution
or dividend, Share split or combination, the number of Shares that remain
subject to the Option shall be equitably and proportionally adjusted. The number
of Shares that remain subject to the Option shall also be subject to adjustment
pursuant to Section 3(c) of the Plan. Notwithstanding the foregoing, the number
of Shares available for exercise as determined under this paragraph shall be
recorded down to the nearest whole Share.

2. Grant of Option. On the terms and conditions set forth herein and in the
Plan, the Company hereby grants to the Optionee the Option to purchase any or
all of the Shares.

3. Time of Exercise of Options. The Option may not be exercised in whole or in
part prior to the expiration of the Prior Warrant on August 22, 2002 and may not
be exercised after 5:00 p.m. on the Expiration Date, when the right to exercise
shall terminate absolutely. Subject to the preceding sentence: (i) the Option
may be exercised for any or all of thirty three and one–third percent (33–1/3%)
of each of the Shares subject to the Option on and after January 1, 2003; (ii)
the Option may be exercised for any or all of an additional thirty three and
one–third percent (33–1/3%) of each of the Shares subject to the Option on and
after January 1, 2004; and (iii) the Option may be exercised for any or all of
an additional thirty three and one–third percent (33–1/3%) of each of the Shares
subject to the Option on and after January 1, 2005; provided, however, that the
Option shall become immediately exercisable in full upon any of a Change of
Control, a termination of Optionee’s employment by the Company without Cause or
a termination of Optionee’s employment resulting from a Resignation for Good
Reason.

--------------------------------------------------------------------------------



4. Termination of Option. In the event that the Option remains outstanding upon
the occurrence of a transaction constituting a Change of Control under clause
(ii) of the definition of the term “Change of Control” in the Plan and Optionee
has not exercised the Option immediately prior to the consummation of the
transaction giving rise to the Change of Control (e.g., consummation of the
merger, reorganization, consolidation or asset sale or disposition), then,
unless the Company provides for (as part of the Change of Control transaction or
otherwise) either (x) the continuation of the Option following the Change of
Control or (y) a substitute option exercisable for shares of common stock or
common shares of beneficial interest of the purchaser or successor to the
Company in the transaction resulting in the Change of Control (with such
adjustments in the exercise price and number of shares covered by the Option as
the Board shall determine, taking into account the conversion or exchange ratio
in the Change of Control transaction), the Option shall automatically terminate
and Optionee’s right to acquire Common Shares hereunder shall terminate
absolutely.

5. Payment for Shares. Full payment for Shares purchased upon the exercise of an
Option shall be made in cash or, at the election of the Optionee, by
surrendering Common Shares with an aggregate Fair Market Value as of the last
trading day prior to the Date of Exercise equal to the aggregate Option Price,
or by delivering such combination of Common Shares and cash as the Optionee may
elect.

6. Manner of Exercise. The Option shall be exercised by giving written notice of
exercise to:

  Brandywine Realty Trust
401 Plymouth Road, Suite 500
Plymouth Meeting, PA 19462
Attention: Chief Financial Officer

All notices under this agreement shall be deemed to have been given when
hand–delivered, delivered by facsimile transmission or delivered by U.S. mail
postage prepaid, and shall be irrevocable once given.

7. Nontransferability of Option. The Option may not be transferred or assigned
by the Optionee otherwise than as and to the extent permitted by Section 5(e) of
the Plan; and any attempt at assignment or transfer contrary to the provisions
of the Plan or the levy of any execution, attachment or similar process upon the
Option shall be null and void and without effect. Any exercise of the Option by
a person other than the Optionee shall be accompanied by appropriate proofs of
the right of such person to exercise the Option.

--------------------------------------------------------------------------------



8. Securities Laws. The Committee may from time to time impose any conditions on
the exercise of the Option as it deems necessary or appropriate to comply with
the then–existing requirements of the Securities Act of 1933, as amended, or of
the Securities Exchange Act of 1934, as amended, including Rule 16b–3 (or any
similar rule) of the Securities and Exchange Commission. If the listing,
registration or qualification of Shares issuable on the exercise of the Option
upon any securities exchange or under any federal or state law, or the consent
or approval of any governmental regulatory body is necessary as a condition of
or in connection with the purchase of such Shares, the Company shall not be
obligated to issue or deliver the certificates representing the Shares otherwise
issuable on the exercise of the Option unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained. If registration is considered unnecessary by the Company or its
counsel, the Company may cause a legend to be placed on such Shares calling
attention to the fact that they have been acquired for investment and have not
been registered.

9. Issuance of Certificate. Subject to the provisions of Paragraphs 7 and 9
hereof, a certificate for the Shares issuable on the exercise of the Option
shall be delivered to the Optionee or to his personal representative, heir or
legatee as promptly as feasible after the exercise, provided that no
certificates for Shares will be delivered to the Optionee or to his personal
representative, heir or legatee unless the Option Price has been paid in full.

10. Rights Prior to Exercise. The Optionee shall not have any right as a
shareholder with respect to any Shares subject to his Options until the Option
shall have been exercised in accordance with the terms of the Plan and this
Award and the Optionee shall have paid the full purchase price for the number of
Shares in respect of which the Option was exercised, provided that in the event
that the Optionee’s employment with the Company is terminated for Cause, upon a
determination by the Committee, the Optionee shall automatically forfeit all
Shares otherwise subject to delivery upon exercise of an Option but for which
the Company has not yet delivered the Share certificates, upon refund by the
Company of the Option Price.

11. Status of Option; Interpretation. The Option is intended to be a
non–qualified stock option. Accordingly, it is intended that the transfer of
property pursuant to the exercise of the Option shall be subject to federal
income tax in accordance with section 83 of the Code. The Option is not intended
to qualify as an incentive stock option within the meaning of section 422 of the
Code. The interpretation and construction of any provision of this Option or the
Plan made by the Committee shall be final and conclusive and, insofar as
possible, shall be consistent with the intention expressed in this Paragraph 11.

12. Option Not to Affect Employment. The Option granted hereunder shall not
confer upon the Optionee any right to continue in the employment of the Company
or any Subsidiary.

13. Miscellaneous.

  (a) The address for the Optionee to which notice, demands and other
communications to be given or delivered under or by reason of the provisions
hereof shall be the address contained in the Company’s personnel records.

--------------------------------------------------------------------------------



  (b) This Award and all questions relating to its validity, interpretation,
performance, and enforcement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

14. Withholding of Taxes. Whenever the Company proposes or is required to issue
or deliver Shares in connection with the exercise of the Option, the Company
shall have the right to (a) require the Optionee to remit to the Company an
amount sufficient to satisfy any federal, state and/or local withholding tax
requirements prior to the issuance or delivery of any Shares (which withholding
requirement may be satisfied through the surrender to the Company of Shares
otherwise issuable upon the exercise of the Options having a Fair Market Value
equal to the amount sufficient to satisfy the withholding requirements) or (b)
take whatever action it deems necessary to protect its interests with respect to
tax liabilities.

     IN WITNESS WHEREOF, the Company has executed this amendment and restatement
of the Award on September 30, 2002.

  BRANDYWINE REALTY TRUST

  By:   /s/ Anthony A. Nichols, Sr.

  Title: Chairman of the Board